DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites “the transmitter filters and the receiver filters are configured to implement the one or more of the SOP changes and Differential Group Delay (DGD) injection [emphasis added].” This limitation lacks written description for only specifying a desired result while the specification does not sufficiently identify or explain how applicant has devised the function to be performed. Written description requires the inventor to describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Consideration of the understanding of one skilled in the art in no way relieves the requirement to adequately disclose sufficient detail in the specification. It is not enough to simply to state or later argue that persons of ordinary skill in the art would know what to use to accomplish the claimed limitations (see MPEP § 2161, 2163(II)(A)(3)(a), 2163.02). Further, merely reproducing a claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement unless the original claim itself conveyed enough information to show possession (see MPEP § 2163.02 and 2181.IV). In particular, the transmitter filters are disclosed as distinct from the SOP injection (e.g., fig. 9 elements 220 versus element 222), and there is no explanation for using filters to implement the change to SOP or 
Claims 15 and 20 have the same issue described above for claim 6.

Claims 6, 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 6 recites “the transmitter filters and the receiver filters are configured to implement the one or more of the SOP changes and Differential Group Delay (DGD) injection [emphasis added].” This limitation lacks enablement. The transmitter filters are disclosed as distinct from the SOP injection (e.g., fig. 9 elements 220 versus element 222). As for using filters to implement the change to SOP or DGD injection, there is no direction provided by inventor for implementing this, no working examples, and there is only specified a desired result or value such that one skilled in the art would not be enabled by the disclosure to make and/or use the invention without undue experimentation. Further, since the disclosed SOP changes and DGD injections are done at the transmitter in the parent claim; it does not make functional sense for them to be done at the receiver, nor is there any explanation for how this could be accomplished.
Claims 15 and 20 have the same issue described above for claim 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the… Differential Group Delay (DGD) injection.” There is lack of antecedent basis for this limitation in the claim. The claim has been examined assuming dependence from claim 5.
Claim 15 recites “the… Differential Group Delay (DGD) injection.” There is lack of antecedent basis for this limitation in the claim. The claim has been examined assuming dependence from claim 14.
Claim 20 recites “the… Differential Group Delay (DGD) injection.” There is lack of antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 8-13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vassilieva et al. (“Vassilieva”) (US Patent Application Publication No. 2014/0023362).
Regarding claim 1, Vassilieva discloses an optical system comprising: a transmitter including transmitter circuitry configured to cause transmission of a transmitted optical signal over a fiber link on an X polarization and a Y polarization (fig. 3A element 302A and paragraphs 0054 and 0058); and a receiver including receiver circuitry configured to receive a received optical signal from the fiber link on the X polarization and the Y polarization (fig. 3A element 304 and paragraph 0050), wherein the transmitter circuitry is configured to cause State of Polarization (SOP) changes on the X polarization and the Y polarization for a test of the fiber link (paragraph 0058). The phrase “for a test of the fiber link” is a non-limiting intended use. An intended use recitation that appears in the body of a claimed apparatus generally does not impart a patentable distinction if it merely states an intention while the prior art satisfies all the structural limitations of the claimed apparatus. The intended use does not impose a limit on the interpretation of the claim (see MPEP § 2103(I)(C) and 2111.04). In this case, when the transmitter sends a signal as claimed, whether the signal is a “test” signal or not is only tied to the intention of the user. The intention to “test” does not have any limiting effect on the transmitter functionality or structure per se. Further, since the Vassilieva system is a feedback system for improving performance (paragraph 0059), the transmitted signal is “testing” performance.

Regarding claim 3, Vassilieva discloses the optical system of claim 1, wherein the transmitter circuitry is configured to apply an SOP rotation to data on the X polarization and the Y polarization (paragraph 0058).
Regarding claim 4, Vassilieva discloses the system of claim 1, further comprising firmware connected to the transmitter circuitry and configured to control the SOP changes, wherein the SOP changes are based on feedback from the receiver circuitry (paragraphs 0058-0059 in light of paragraphs 0081 and 0083, where instructions on ROM and/or EEPROM read on firmware).
Regarding claim 8, Vassilieva discloses the optical system of claim 1, wherein the SOP changes are injected in a datapath (fig. 3A element 319 and paragraph 0058 in light of paragraph 0054, where modulated information reads on data).
Regarding claim 9, Vassilieva discloses the optical system of claim 1, wherein the SOP changes are caused by multiplying data on the X polarization and the Y polarization by a matrix (paragraphs 0060-0062).
Regarding claim 10, Vassilieva discloses a method of characterizing and optical fiber comprising: receiving data for transmission on an X polarization and a Y polarization over a fiber link (fig. 3A and paragraph 0054, where the information is data and is inherently provided by a data source(s)); causing State of Polarization (SOP) changes for the data for transmission on the X polarization and the Y polarization for a per se. Further, since the Vassilieva system is a feedback system for improving performance (paragraph 0059), the transmitted signal is “testing” performance.
Regarding claim 11, Vassilieva discloses the method of claim 10, wherein the transmitter circuitry and the receiver circuitry are built-in with a transmitter and a receiver, respectively, for performance of the characterizing (fig. 4A, transmitter circuitry is built-in to element 302A and the receiver circuitry is build-in to element 304).

Regarding claim 13, Vassilieva discloses the method of claim 10, further comprising utilizing firmware connected to the transmitter circuitry to control the SOP changes, wherein the SOP changes are based on feedback from the receiver circuitry (paragraphs 0058-0059 in light of paragraphs 0081 and 0083, where instructions on ROM and/or EEPROM read on firmware).
Regarding claim 17, Vassilieva discloses the method of claim 10, wherein the SOP changes are injected in a datapath (fig. 3A element 319 and paragraph 0058 in light of paragraph 0054, where modulated information reads on data).
Regarding claim 18, Vassilieva discloses the method of claim 10, wherein the SOP changes are caused by multiplying data on the X polarization and the Y polarization by a matrix (paragraphs 0060-0062).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vassilieva (US Patent Application Publication No. 2014/0023362) in view of Fangfei (Chinese Patent Publication No. CN 102340347).
Regarding claim 5, Vassilieva discloses the system of claim 1, further comprising firmware connected to the transmitter circuitry and configured to control the SOP changes at the optical transmitter (paragraphs 0058-0059 in light of paragraphs 0081 and 0083, where instructions on ROM and/or EEPROM read on firmware), to characterize optical receiver tolerance to SOP transient operation (fig. 3A element 304 and paragraphs 0050 and 0059, where calculating the rotational angles to improve performance based on BER or Q-factor reads on characterizing the fiber link transmission based on the SOP transient operation). Transient is defined in the specification as anything that causes quick changes in the SOP of signals on the fiber link. However, quick is not quantified, and the examples given include SOP changes that can be quick, slow, or fixed (external vibrations (e.g., bridges, roads, railroads, wind, etc.), bad splices on the optical fiber, weather (e.g., lightning, wind, etc.), or the like). Thus SOP transient in the claim is synonymous with merely SOP change.
Vassilieva discloses measuring Q-factor for the characterization, but does not disclose controlling DGD injection at the optical transmitter for presenting DGD in the transmission to the optical receiver doing the characterization. Fangfei discloses adjusting injected DGD for a transmitted signal and measuring BER and OSNR, which is similar to BER and Q-factor with respective to signal quality, at the receiver to test tolerance to DGD (page 19 lines 11-36). Since Vassilieva is interested in measuring polarization dependent effects on transmission quality (paragraphs 0001 and 0004), it 
Regarding claim 14, Vassilieva discloses the method of claim 10, further comprising utilizing firmware connected to the transmitter circuitry and to control the SOP changes at the transmitter circuitry (paragraphs 0058-0059 in light of paragraphs 0081 and 0083, where instructions on ROM and/or EEPROM read on firmware), to characterize optical receiver tolerance to SOP transient operation (fig. 3A element 304 and paragraphs 0050 and 0059, where calculating the rotational angles to improve performance based on BER or Q-factor reads on characterizing the fiber link transmission based on the SOP transient operation). Transient is defined in the specification as anything that causes quick changes in the SOP of signals on the fiber link. However, quick is not quantified, and the examples given include SOP changes that can be quick, slow, or fixed (external vibrations (e.g., bridges, roads, railroads, wind, etc.), bad splices on the optical fiber, weather (e.g., lightning, wind, etc.), or the like). Thus SOP transient in the claim is synonymous with merely SOP change.
Vassilieva discloses measuring Q-factor for the characterization, but does not disclose controlling DGD injection at the optical transmitter for presenting DGD in the transmission to the optical receiver doing the characterization. Fangfei discloses adjusting injected DGD for a transmitted signal and measuring BER and OSNR, which is similar to BER and Q-factor with respective to signal quality, at the receiver to test .

Claims 7 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Vassilieva (US Patent Application Publication No. 2014/0023362) and further in view of Anderson (US Patent No. 5793822)
Regarding claim 7, Vassilieva discloses the system of claim 1, but does not disclose that any of the transmitter circuitry and the receiver circuitry are configured to inject a test stimulus to purposefully cause jitter for characterization of jitter support. Anderson discloses a system comprising: a transmitter data circuit (fig. 5 upper half including element 11 and col. 4 lines 34-47); a receiver data circuit connected to the transmitter (fig. 5 lower half including element 65 and col. 4 line 47 to col. 5 line 6); and circuitry configured to inject a test stimulus to transmit data purposefully causing jitter in one of the transmitter and the receiver, wherein the test stimulus is set for characterizing the jitter support of the system (fig. 5 element 13 and col. 4 line 67 to col. 5 line 19). Anderson also discloses the jitter injection system in the context of high speed serial data links, including SONET and Fibre Channel, which protocols define communication between optical transmitters and optical receivers (col. 1 lines 15-48). It 
Regarding claim 16, Vassilieva discloses the method of claim 10, but does not disclose that any of the transmitter circuitry and the receiver circuitry are configured to inject a test stimulus to purposefully cause jitter for characterization of jitter support. Anderson discloses a system comprising: a transmitter data circuit (fig. 5 upper half including element 11 and col. 4 lines 34-47); a receiver data circuit connected to the transmitter (fig. 5 lower half including element 65 and col. 4 line 47 to col. 5 line 6); and circuitry configured to inject a test stimulus to transmit data purposefully causing jitter in one of the transmitter and the receiver, wherein the test stimulus is set for characterizing the jitter support of the system (fig. 5 element 13 and col. 4 line 67 to col. 5 line 19). Anderson also discloses the jitter injection system in the context of high speed serial data links, including SONET and Fibre Channel, which protocols define communication between optical transmitters and optical receivers (col. 1 lines 15-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including a jitter injection and evaluation like that of Anderson for the data of Vassilieva, to evaluate the jitter performance of the system.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vassilieva (US Patent Application Publication No. 2014/0023362) in view of Huang et al. (“Huang”) (US Patent Application Publication No. 2018/0278336).
per se. However, Vassilieva discloses using special purpose or general purpose hardware for the disclosed logic (paragraphs 0080-0081). The only difference between Vassilieva and the claim is the substitution of a DSP for the processor implementation of Vassilieva. Huang discloses a related system performing polarization control for a test signal, where the transmitter and receiver control logic can be implemented with hardware or hardware and software, including a CPU, programmable logic or DSP based implementation (fig. 1 and paragraphs 0048 and 0101). One of ordinary skill in the art could have substituted DSP logic for the processor logic of Vassilieva and the results would have been predictable; specifically, the functionality would be carried out by a different conventional type of signal processor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a DSP for the processor logic in the transmitter and receiver of Vassilieva for the signal processing logic, since Huang discloses these a substitutable alternatives.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN M CORS/Primary Examiner, Art Unit 2636